SULLIVAN, Chief Judge
(concurring):
To me this case is a much simpler one than Judge Crawford’s opinion suggests. The controlling law is this Court’s recent decision in United States v. Frazier, 34 MJ 194 (CMA 1992), which sets a high standard of duty for officers. In this case, Lieutenant Miller, as an officer of the Army, was required to protect and look after the welfare not only of his troops but also all members of his family. That is one of the essential duties of an officer. Lieutenant Miller failed -in discharging his sacred duty according to the evidence presented in this case; therefore, he was properly found guilty as charged.